Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/01/2022 have been fully considered but they are not persuasive. Applicant argues the 112(f) rejection is incorrect.  As previously mentioned in the final office action, in-situ metrology tool (431) in claims 6-8 and 10-11 (figure 4B) invoke 112(f) since the claim limitations are reciting function and not structuring.  However, claim 9 clarifies the structural component. 
Applicant argues Examiner has made blanket assertion that a single vibration mode will be one of an infinite types of modes. Examiner has attached non patent disclosure that discloses the different vibrational movements. 
As for claim 2, Applicant argues the X,Y,Z movement of the motors is apposite in comparison to a vibrational mode. However as the build plate is moved in the X,Y,Z directions, the vibrations will be disturbed by the motions and have a movement in the X, Y, and/or Z direction. 
Applicant further argues Braunschweig and Stevens are in different field of endeavor. However, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Hsu, Braunschweig, and Stevens are all directed to additive manufacturing printing. Therefore, they are in the same field of endeavor. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARAH TAUFIQ/Examiner, Art Unit 1754                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743